                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  CORNELL D. BUTLER                                                       CIVIL ACTION
  VERSUS                                                                  NO. 19-12004
                                                                          SECTION “M”(4)
  DARRELL VANNOY, WARDEN


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge,1 and the petitioner’s objections to

the Report and Recommendation,2 hereby approves the Report and Recommendation and adopts

it as its opinion in this matter. Petitioner Cornell D. Butler filed objections to the Report and

Recommendation in which he stated that he objects “without presently articulating reasons” and

wished to “preserve his right to articulate with specific reasons (if necessary) for objecting to the

Magistrate[’]s [Report and Recommendation].” 3          The Court cannot analyze the validity of

unarticulated objections. Butler’s filing was his opportunity to specify his objections, and the

Court will not give him another opportunity to do so.

       Further, Butler seeks a stay of this proceeding to allow him to exhaust in the state court a

claim of actual innocence based on evidence that he alleges he discovered on February 3, 2020.4

The Supreme Court has not recognized a free-standing actual innocence claim to support habeas

relief. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). Rather, a proper showing of actual

innocence can overcome a procedural default or the bar on successive habeas petitions. Id.




       1
           R. Doc. 14.
       2
           R. Doc. 15.
       3
           Id. at 2-3.
       4
           Id. at 4.
Thus, Butler’s new actual innocence claim that he says he intends to pursue in the state court would

not be cognizable on its own, but rather, would act as a ground for him to seek leave to file a

successive federal habeas petition. Thus, a stay would be improper, and Butler’s request is

DENIED.

       Therefore,

       IT IS ORDERED that Cornell D. Butler’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 12th day of February, 2020.




                                                     ____________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
